Citation Nr: 1011927	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk




INTRODUCTION

The Veteran had active service from August 1951 until August 
1974.  He died in February 2005, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  Subsequently, the claim file was 
transferred to the San Diego, California, RO.

The appellant requested a hearing on her March 2006 
substantive appeal, and the Board scheduled her for a May 
2009 travel board hearing.  She failed to appear for her 
scheduled hearing, and her hearing request therefore is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, in her substantive appeal the 
appellant identified numerous hospitals at which she alleges 
the Veteran was treated during his time in service for heart 
problems.  The appellant asserted in her substantive appeal 
that from 1951 to 1974 the Veteran was seen at Lackland Air 
Force Base, Hunter Air Force Base, Dyess Air Force Base, 
Hickam Air Force Base, Edwards Air Force Base, Vandenburg Air 
Force Base, March Air Force Base, China Lake Navy 
Institution, and Keflavik Naval Air Station.  Moreover, 
during the same time period she indicated he was also seen in 
hospitals in White Sands, New Mexico; Roswell, New Mexico; 
Brize Norton, England; Fairford, England; Bossier, Louisiana; 
Cheyenne, Wyoming; Altus, Oklahoma; Tachikawa, Japan; Kadena, 
Okinawa; Oson, Korea; Upper Heyford, Oxfordshire; Wiesbaden, 
Germany; Athens, Greece; and in Loma Linda, California.  
While service treatment records indicate that the Veteran 
received treatment at some of these locations, it does not 
appear records are on file for all of these locations. 

Given the above, the Board finds that the referenced 
facilities should be contacted directly to determine if any 
additional service treatment records of the Veteran are 
available.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that she provide the dates of 
the Veteran's treatment at each of the 
following military facilities: Lackland 
Air Force Base; Hunter Air Force Base; 
Dyess Air Force Base; Hickam Air Force 
Base; Edwards Air Force Base; Vandenburg 
Air Force Base; March Air Force Base; 
China Lake Navy Institution; Keflavik 
Naval Air Station; White Sands, New 
Mexico; Roswell, New Mexico; Brize 
Norton, England; Fairford, England; 
Bossier, Louisiana; Cheyenne, Wyoming; 
Altus, Oklahoma; Tachikawa, Japan; 
Kadena, Okinawa; Oson, Korea; Upper 
Heyford, Oxfordshire; Wiesbaden, Germany; 
Athens, Greece; and in Loma Linda, 
California.  Using any information she 
provides in response, as well as the 
Veteran's service personnel records to 
correlate the Veteran's duty locations 
with his likely available medical 
facilities, the RO should contact each of 
the above facilities directly and request 
the facility to provide any records for 
the Veteran in its possession.

2.  Thereafter the RO should undertake 
any additional development including, if 
appropriate, obtaining a medical opinion 
addressing the etiology of the Veteran's 
death.  The RO should then readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted in full 
the RO must issue a supplemental 
statement of the case, and provide the 
appellant and her representative an 
opportunity to respond.

After the Veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant and 
her representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 






_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

